Citation Nr: 0810647	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right leg varicose 
veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to August 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which denied service connection for varicose veins, 
moderately severe right lower leg.

In August 2007, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record. 


FINDING OF FACT

With resolution of the benefit of the doubt in the veteran's 
favor, right leg varicose veins are shown to be etiologically 
related to his service.


CONCLUSION OF LAW

Varicose veins of the right leg were incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim for service connection for right leg 
varicose veins in light of the above, and in view of the 
Board's favorable disposition of the claim, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim for service connection for right 
leg varicose veins has been accomplished.


Merits of the Claim

The veteran seeks service connection for right leg varicose 
veins.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the evidence is at an approximate balance and the appeal 
will be allowed.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran has asserted that his varicose veins are related 
to jumps that he performed while in parachute training in 
service.  He stated during his August 2007 Board hearing that 
in the second week of jump school, he had a leg injury and 
went to the clinic.  He was put on profile for a week and was 
disqualified from the training.  He did not receive treatment 
for his varicose veins while in service because he did not 
notice that he had them, as they were a very small protrusion 
coming out of his right calf.  He testified that the varicose 
veins did not start getting bad until about 2001 or 2002 and 
that is when he began to receive treatment. 

The veteran's service personnel records show that the veteran 
took a three week training course from May 25, 1990, to June 
17, 1990, in airborne training and that he did not complete 
the course.

Post-service, a January 2002 VA examination report shows the 
veteran reported that he had varicose veins in his right leg 
around 1996, but nothing was done regarding treatment.  About 
a year later, he stated that he started to have pain in the 
lower leg and the varicose veins started to get bigger.  
About a year ago, the varicose veins started to bother him 
and he now had chronic pain in the right leg.  A diagnosis of 
varicose veins, moderately severe, in the right lower leg, 
was rendered.

VA treatment records dated from June 2002 to July 2007 show a 
diagnosis of varicose veins of the right leg.  Therefore, the 
veteran is shown to have a current diagnosis of varicose 
veins, as initially shown in the January 2002 VA examination 
report.  The remaining question is whether the veteran's 
current right leg varicose veins is related to his service.

In a January 2003 statement, the author, whose signature is 
illegible, states that the veteran was seen by the author at 
the VA Medical Center (VAMC) since June 2002 when he 
presented with severe pain in his right leg.  The author 
noted that the veteran's duties in the service included being 
a parachuter.  The author also stated that the veteran had no 
other history of trauma other than the parachuting during his 
military service that would have caused the severe 
varicosities.  The author stated that in his medical opinion, 
the varicose veins in the right leg were a result of trauma 
the veteran sustained while parachuting.  The author also 
stated that parachuting was a well known cause of 
varicosities.  During the August 2007 Board hearing, the 
veteran testified that the author of the January 2003 
statement was Dr. C. from the Cumberland VAMC.

On January 2004 VA examination, the VA physician noted that 
he had reviewed the veteran's claims file.  The physician 
stated that the veteran's service medical records and 
discharge examination were negative for varicose veins.  He 
also noted that the first indication of a diagnosis of 
varicose veins was in January 2002.  The VA physician stated 
that progression of the varicose vein is usually slow and it 
was as likely as not that the onset of the varicose vein in 
the right leg started a few years before examination of 
January 2002.  However, the VA physician stated that it was 
not possible to state the exact time of the onset of the 
varicose veins, but the veteran had no varicosity in service.

An October 2007 letter from a private physician, R.O., Jr., 
M.D., states that the veteran was a patient that he had seen 
the last couple of months.  He stated that after review of 
the veteran's records, it was at least as likely as not that 
the veteran had varicose veins, which were aggravated while 
he was in military service.

The above medical opinions are the only medical opinions of 
record regarding the etiology of the veteran's varicose veins 
and the opinions support a finding that the veteran's 
varicose veins are related to the veteran's parachute 
training in service.  The January 2003 and October 2007 
opinions were based on the physicians' prior treatment of the 
veteran and his subjective reports of the parachute jumping.  
The October 2007 opinion was also based on review of the 
veteran's medical records.  Further, although the January 
2004 VA physician did not give an opinion as to the onset of 
the veteran's varicose veins, the VA physician did state that 
the progression of varicose veins is slow and the veteran's 
varicose veins started a few years prior to his initial 2002 
diagnosis.  Hence, the January 2004 VA physician's opinion 
does not contradict the opinions of the January 2003 and 
October 2007 physicians.  Rather, the January 2004 
physician's opinion is corroborative of the other medical 
opinions as the physician is stating that although an injury 
occurred in service, the varicose veins might not have 
presented in service, as the progression of the varicose 
veins is slow.  Further, the January 2004 VA physician's 
opinion was based on a review of the veteran's claims file.  
The medical opinions above were all rendered by physicians.  
Hence, the physicians' opinions are competent medical 
evidence showing a nexus between the veteran's current right 
leg varicose veins and his service.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

There is no other medical opinion evidence of record to 
contradict the January 2003 and October 2007 opinions, and VA 
adjudicators are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Willis v. Derwinski, 1 Vet. App. 
66 (1991).  Therefore, the only medical opinion evidence 
supports a finding that the veteran's current varicose veins 
are related to his parachute jumps in service.  Further, the 
veteran's service personnel records support the veteran's 
assertions that he was injured while in airborne training, as 
he was not able to complete his airborne training course, 
which he states is due to injury of the leg.  Hence, the 
medical opinion evidence is probative evidence supporting the 
veteran's claim for service connection for right leg varicose 
veins.

Thus, having carefully considered the veteran's contentions 
in light of the evidence of record and the applicable law, 
the Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).


ORDER

Service connection for right leg varicose veins is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


